DETAILED ACTION

A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 1/7/21 has been entered.
 
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . Per amendment dated 1/7/21, claims 1, 5, 7-10, 15, 23-28 are currently pending in the application.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claims 1, 4, 5, 7-10, 15, 21-28 are rejected under 35 U.S.C. 103 as being unpatentable over Fudala (US 2016/0083560 Al), in view of Saito et al. (JP 2005054163 A, machine translation) (references of record).
Fudala teaches flame retardant thermoplastic polyurethane (TPU) compositions comprising non-halogen flame having high flame performance, optionally low smoke properties, as well as high tensile strength are desirable, such as wire and cable applications, film applications, molding applications, and the like (Ab.), wherein the composition includes: (a) a 1, X2, X3, X4 = phenyl or phenyl with C1 alkyl substituent (i.e. tolyl) and n=l ([0078-0082], reference claims). With regard to the thermoplastic polyurethane resin, the reference teaches that the TPU polymer component may include a polyether TPU (reads on polyether-based thermoplastic polyurethane) [0040].
The prior art, while teaching a polyether-based thermoplastic polyurethane, an inorganic phosphinate, melamine derivative and organic phosphorus flame retardant in overlapping ranges, fails to disclose a composition comprising (A) components within the claimed range and (B) expandable graphite as in the claimed invention.
With regard to (A), it is noted that in the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976). See MPEP § 2144.05. Given the generic teaching in Fudala on suitable ranges for the various components, it would have been obvious to one of ordinary skill one of ordinary skill in the art, as of the effective filing date of the claimed invention, to formulate a composition comprising a polyether-based thermoplastic polyurethane, 
With regard to (B), secondary reference to Saito teaches thermal expansible fireproof composition comprises a rubber ingredient comprising a specified amount of a thermoplastic elastomer or a flexible urethane foam, an expansible graphite, an expansible microcapsule having a lower expansion initiation temperature than the expansible graphite, boric acid, and/or an inorganic filler, wherein a composition is capable of expanding at a high temperature and contribute towards superior fire resistance (overview, [0009, 0012]). The reference teaches that the content of expandable graphite can be appropriately determined depending on the type of the rubber component or the soft urethane foam, the desired expansion ratio, and the like, and is usually 5 to 100 parts by mass per 100 parts by mass of the rubber component or the soft urethane foam, that when less than 5 parts by mass, the thermal expansion magnification at the time of the elevated temperature of an outbreak of a fire is small and if it exceeds 100 parts by mass, the thermal expansion ratio becomes large, but the hardness of the obtained blend increases, and physical properties such as strength also deteriorate and in addition, in case of sheet molding, moldability is inferior and surface skin is deteriorated [0025]. The reference further teaches the use of the composition in a sheet, a tape, a granular or the like, [0037] and recognizes the use of fire protection materials in applications such as in power cables [0002]. Given the teaching in Saito on advantages of including expandable graphite in an amount of 5-100 parts per 100 parts of the urethane polymer, it would have been obvious to one of ordinary skill in the art, as of the effective filing date of the claimed invention, to include expandable graphite in any amount within the disclosed range, including in amounts that fall within the 
With regard to claims 5, 23 and 24, disclosed aluminum phosphinate (reads on aluminum hypophosphite) in Fudala meets the claimed limitation [0013].
With regard to claims 7 and 26, Saito teaches that the expandable graphite is capable of expansion of 100 times or more when exposed to 200°C or more, having a particle size of about 20 to 400 mesh so as provide for optimal expansion and dispersion [0023-0024]. It is noted that the disclosed mesh size corresponds to a particle size of 38-841 microns and overlaps with claimed ranges.
With regard to claim 8, Fudala teaches melamine cyanurate [0077].
With regard to claim 9, Fudala teaches TPU having a substantially overlapping Mw of 80,000 to 800,000 [0052].
With regard to claims 10, 27 and 28, Fudala-Saito combination obviates claimed ratio. For instance, the compositions may include 73 wt.% TPU, 10 wt. % inorganic phosphinate, 7 wt. % melamine derivative and 4 wt.% bisphenol-A bis(diphenyl phosphate) and 1 wt.% talc per Fudala’s teachings, and 5 wt.% graphite per Saito’s teaching and the calculated wt. ratio falls within the claimed range.
With regard to claim 15, Fudala teaches use of TPU compositions for wire and cable jacketing applications.
With regard to claim 25, Fudala teaches aromatic phosphates such as bisphenol A bis(diphenyl phosphate) and bis-(ditolyl)-isopropylene-di-p-phenylene-bis(phosphate), i.e. in claimed structural formula, X1, X2, X3, X4 = phenyl or phenyl with C1 alkyl substituent (i.e. tolyl) and n=l ([0078-0082]).
Response to Arguments
In view of the amendment dated 1/7/21, all rejections set forth in the office action dated 10/8/20 are withdrawn and rewritten herein above relying on the art of record. Applicant's arguments and the Affidavit filed on 1/7/21 have been fully considered but they are not deemed persuasive for the following reasons:
Applicant’s Arguments:
Applicant submits that the present invention produces a significant synergistic flame retardant effect by employing the combination of inorganic hypophosphite, expandable graphite, melamine or derivatives thereof and the organic phosphorus-based flame retardant as claimed in claim 1 due to the different flame retardant mechanisms of each component in the flame retardant composition. Applicant submits that, when the expandable graphite, the organic phosphorus-based flame retardant, the melamine or derivatives thereof and the inorganic hypophosphite are used at the same time, they can produce a synergistic effect, wherein, a carbon layer structure with dense surface and internal porous structure is formed, thereby achieving a superior flame retarding effect.
….
Compared with Example 37, (the LOI of the prepared product is only 20%, and just meets the UL94V-0 level under the thickness of 3.0mm not 1.5mm or less) that also uses WHT-8254 poly ether TPU, the flame retardants in Examples 38-42 include organic phosphorus flame retardants. The LOI of the prepared products of Examples 38-42 can be greater than 30%, and these products can meet the UL94 V-0 level under the thickness of 1.5 mm, which is significantly better than Example 37. In Example 38, in particular, the amount of flame retardant is even lower than that of Example 37.
Therefore, Applicant submits that the obtained products of the present invention can achieve excellent high LOI (30% and more) and UL94 flame retardant rating (achieving the UL94V-0 level under the thickness of 1.5mm) together with good mechanical properties, and achieve a combination of high flame resistance and excellent mechanical properties.

Examiner’s Response: In the rejections of record and as set forth above, the primary reference to Fudala teaches flame retardant compositions comprising 45-92 wt.% thermoplastic polyurethane resin, (b) 1 to 30% by wt. of inorganic aluminum phosphinate (reads on inorganic hypophosphite), (c) 1 to 30 by wt.% of a phosphate ester (such as melamine cyanurate, melamine phosphate, melamine borate etc., read on claimed melamine derivative), (d) 1-30 wt.% of an additional flame retardant additive (which may be a melamine derivative), (e) one or more fillers  including talc in an amount less than 10 wt.%, and 1-10 wt.% of an additional flame retardant, such as aromatic phosphates including bisphenol A bis(diphenyl phosphate) and bis-(ditolyl)-isopropylene-di-p-phenylene-bis(phosphate) which read on the claimed organic phosphorus-based flame retardant. The secondary reference is relied upon for its teaching on advantageous use of expandable graphite, in an amount of 5-100 parts per 100 parts of the urethane polymer. 
In support of unexpected results based on the synergism between the claimed inorganic hypophosphite, melamine derivative, organic phosphorus-based flame redardant and expandable graphite, Applicants compare working Example 37 (Comparative example) against inventive compositions of Examples 38-42. The following observations are made with regard to data on the compared compositions:
(1) Comparative Example 37 includes, in parts by wt., 100 parts of polyether-TPU resin, 18 parts of aluminum hypophosphite, 3 parts of graphite and 10 parts of MCA (melamine derivative), i.e. 31 parts by wt. of flame retardant, per 100 parts by wt. of TPU resin.
(2) Inventive Example 38 includes, in parts by wt., 100 parts of polyether-TPU resin, 10 parts of aluminum hypophosphite, 4 parts of RDP, 2 parts by wt. of graphite and 10 parts of MCA (melamine derivative), i.e. 26 parts by wt. of flame retardant, per 100 parts by wt. of TPU resin.
(3) Inventive Examples 39, 40, 41 and 42 include potassium hypophosphite, sodium hypophosphite, yttrium hypophosphite and lanthanum hypophosphite, respectively, as the inorganic hypophosphite, which hypophosphites fall outside of the scope of Fudala reference which only prescribes inorganic aluminum phosphinate (i.e. hypophosphite). Examples 39-42 are not directly comparable against Example 37 because they not only involve a different inorganic hypophosphite, but also differ in the amount of other components in the flame retardant composition. Additionally, Examples 40-42 include RDP outside of the range taught in Fudala.
Thus, only Examples 37 and 38 include aluminum hypophosphite within the scope of Fudala, and RDP and MCA within the scope of Fudala. However, even this pair cannot be compared directly to establish asserted synergism because the amount of flame retardant in both the TPU compositions is not the same. Comparative example 37 includes a flame retardant in an amount of 31 parts (per 100 parts of TPU) whereas Example 38 includes flame retardant in an amount of 26 parts (per 100 parts of TPU). Thus, even comparative Example 37 and inventive Example 38 preclude a proper back to back comparison, because the two compositions differ not only with respect to the components within the flame retardant composition, but also with respect to the wt.% of flame retardant composition in the TPU resin.
Even if, for the sake of argument, Examples 37 and 38 are compared and even if it is seen that composition of Example 38 provides for superior LOI (at 31.0) compared to Example 37 (at 20.0), this data is limited to the specific composition of Example 38 and is not reasonably commensurate in scope with the broad ranges for the components recited in claim 1.
Applicant’s Arguments:
To further show the superior performance of the claimed composition, Applicant has further provided, in the enclosed Declaration, a comparative experiment involving Comparative Example 3, which was prepared substantially according to Example 25 of Fudala. (See Declaration by Dr. Xiaoliang Fu). Applicant submits that, as shown in the Declaration, when comparing Example 38 of the instant application with Comparative Example 3, the flame retardant product of Example 38 exhibits a higher EIL94 V-0 level and LOI as well as good mechanical processing properties, even though the weight ratio of flame retardant composition to TPU of Example 38 is much lower than that of Comparative Example 3.
In regard to Saito, Applicant submits that Saito also fails to disclose the combination of inorganic hypophosphite, organic phosphorus-based flame retardant, melamine or derivatives thereof and expandable graphite as claimed in claim 1 used as a mine flame retardant in TPU, and fails to suggest the technical implication that an unexpected synergistic flame retardant effect can be achieved by using the combination of inorganic hypophosphite, expanded graphite, melamine or derivatives thereof and organic phosphorus-based flame retardant as claimed in claim 1.
In this Office Action, the Examiner deems that a skilled artisan would have reasonably expected the combination of Fudala and Saito to provide for even higher LOI values than those disclosed in Fudala. Applicant disagrees.
Applicant submits that the above-mentioned knowledge does not exist in this field. There are many kinds of flame retardants in the field, and Fudala also discloses many kinds of flame retardants (see paragraphs [0079]-[0085]). Even in the case that so many flame retardants can be used with inorganic hypophosphite, melamine or derivatives thereof and organic phosphorus-based flame retardant in Fudala, expanded graphite is not mentioned. Additionally, there is no suggestion in Fudala that the more types of flame retardants combined, the better the flame retardant effect. For example, comparing Example 1 with Example 3 of Fudala, although four types of flame retardant are used in Example 1, the U-90 level of Example 3 is VO level, better than V2 level of Example 1, and comparing Example 20 with Example 21 of Fudala, although four types of flame retardant are used in Example 20, the LOI of Example 3 is 27.0, lower than 28.5 of Example 21. In fact, Applicant submits that the more types of flame retardants used, the more difficult it is to predict the interaction between those flame retardants.
Additionally, regarding the amount of flame retardant, Applicant submits that those skilled in the art can expect that more flame retardant dosage will usually result in better flame retardant effect, but also lead to poor processing performance. According to the comparison of the above experimental data, it can be seen that the present invention can achieve better flame retardant performance with relatively few flame retardants, and maintain good processing performance (see Table 2), achieving unexpected technical effects.

Examiner’s Response: In the rejections above and as set forth previously, even though the primary reference is silent with respect to the expandable graphite in the TPU compositions, Examiner has relied upon Saito reference to teach the expandable graphite to provide advantages, and the combination as a whole obviates the claimed invention. Moreover, the closest art that exists, i.e. Fudala, teaches 3 of the 4 claimed components of the claimed flame retardant composition, including additional organic phosphate, such as RDP in 1-10 % by wt. of the composition, which is not present in Example 25 of Fudala. Even so, the comparison of inventive 38 against Example 25 of Fudala establishes a superior LOI value of specific inventive composition of Example 38. Examiner maintains that the data on record is not reasonably commensurate in scope with the claim language.

Conclusion
Any inquiry concerning this communication or earlier communications from the 
examiner should be directed to Satya Sastri at (571) 272 1112. The examiner can be reached 9AM-5.30PM on weekdays, except Wednesday. If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Gwendolyn Blackwell can be reached at (571)-272-5772. The fax phone number for the organization where this application or proceeding is assigned is (571) 273 8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Satya B Sastri/
Primary Examiner, Art Unit 1762